PER CURIAM.
We affirm the trial court’s order adjudicating appellant to be a delinquent child. We reverse, however, the trial court’s order requiring appellant to make restitution for the damage to the interior of the automobile. The record does not show that appellant gained entry into the vehicle and therefore there is no connection between the crime and the items for which the trial court ordered restitution. See Williams v. State, 505 So.2d 478 (Fla. 2d DCA 1987), approved, 520 So.2d 276 (Fla.1988).
*82AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, DELL and POLEN, JJ., concur.